lN THE UNITED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

W|LL|AM CLEARY, : Civil No. 3:15-cv-2355
Petitioner : (Judge Mariani)

v.

NANCY GlROUX, et al.,
Respondents
MEMORANDUM

Petitioner William C|eary (“Cleary"), an inmate currently confined at the State
Correctiona| institution in Camp Hil|, Pennsy|vania, Hled the instant petition for writ of
habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. 1). C|eary challenges a conviction and
sentence imposed in the Frankiin County Court of Common P|eas. (ld.). For the reasons
discussed below, the Court will deny the habeas petition.
|. Factual Background

The factual background of this case has been summarized by the Pennsy|vania
Superior Court as follows:

On July 6, 2002, at approximately 11:00 a.m., [Cleary’s] estranged wife,

Theresa Cleary, ran out of the front door of her residence at 423 West Main

Street, Fayetteville, Frankiin County, screaming for help. [Cleary] caught her

in the front yard and stabbed her multiple times with a long-bladed kitchen

knife, severing both of herjugular veins and her carotid artery. Eyewitnesses

to the crime called 911, and a radio dispatch informed the police that a

stabbing occurred at 423 West Main Street.

Three Pennsy|vania State Troopers arrived at the scene in different vehicles.

 

The Troopers approached the scene with their weapons drawn, and they saw
Theresa C|ear[]y lying motionless on the ground with knife sticking out of her
neck. [Cleary] was a few feet away, within reaching distance of the knife, and
had open wounds to his neck. The Troopers holstered their weapons and
moved [Cleary] a few feet away from Theresa C|eary and the knife. The
Troopers then asked [Cleary], “what happened?” [Cleary] replied, “We were
supposed to get counseling, then her boyfriend moved in.” The Troopers
asked [Cleary], “Who stabbed her?” and “Who stabbed you?" [Cleary] said
that he stabbed the woman and also himself. The Troopers detained and
questioned [Cleary] for less than one minute.

'k**

Theresa C|eary died as a result of her injuries. The Commonwealth charged
[Cleary] with first-degree murder.

Commonwealth v. Cleary, 2014 WL 10917427, at *1 (Pa. Super. July 24, 2014).
||. State Court Proceedings1
C|eary was arrested and charged with irst degree murder in the death of Theresa
Cleary, See electronic docket sheet for Commonwealth v. Cleary, No.
CP-28-CR-1220-2002 (Frank|in Cty. Ct. Com. Pl.), available at https://ujsportal.pacourts.us.
A three day jury trial was held in the Court of Common P|eas of Frankiin County.
See id. On May 18, 2005, C|eary was found guilty of first-degree murder. See id. On June

22, 2005, C|eary was sentenced to a term of life imprisonment without paro|e. (Doc. 15-8,

 

' A federal habeas court may take judicial notice of state court records. Minney v. Winstead,
2013 WL 3279793, at *2 (W. D. Pa. June 27, 2013); see also Reynolds v. El/ingsworth, 843 F. 2d 712, 714
n. 1 (3d Cir. 1988). Accordingly, in reviewing this petition, the Court takes judicial notice of the publicly
available dockets of criminal and collateral post-conviction proceedings in the Court of Common P|eas of
Frank|in County, the Superior Court of Pennsy|vania, and the Supreme Court of Pennsy|vania.

2

 

 

Sentencing Order).

C|eary hled a timely direct appea|. (See Doc. 15-13, pp. 2-14, Commonwealth v.
Cleary, No. 850 MDA 2010) (Pa. Super.)). On February 14, 2011, the Pennsy|vania
Superior Court affirmed the judgment of sentence (ld.). C|eary thereafter filed a petition for
allowance of appeal with the Pennsy|vania Supreme Court. Commonwealth v. Cleary, No.
459 MAL 2012 (Pa.). On October 23, 2012, the Pennsy|vania Supreme Court denied the
petition for allowance of appeal Id.

On February 7, 2012, C|eary filed a petition for post-conviction collateral relief
pursuant to the Post Conviction Relief Act (“PCRA"), 42 PA. CONS. STAT. §§ 9541-46. (See
Doc. 15-16, p. 7, Commonwealth v. Cleary, No. 1220-2002, PCRA Memorandum and
Order). By agreement with the Commonwealth, the PCRA court permitted C|eary to file a
petition for allowance of appeal with the Pennsy|vania Supreme nunc pro tunc and held the
PCRA petition in abeyance (See id.). On November 29, 2012, the Pennsy|vania Supreme
Court denied allocatur. Commonwealth v. Cleary, 55 A.3d 522 (Pa. 2012) (Table). On May
9, 2013, the PCRA court held a hearing on Cleary’s petition. (Doc. 15-9, PCRA Hearing
Transcript). On August 15, 2013, the PCRA court denied the petition. (Doc. 15-16, pp. 3-
20, Commonwealth v. Cleary, No. 1220-2002, PCRA Memorandum and Order).

On September 16, 2013, C|eary filed a timely notice of appeal. Commonwealth v.

Cleary, No. 1643 MDA 2013 (Pa. Super.). On July 24, 2014, the Pennsy|vania Superior

 

Court affirmed the decision of the PCRA court. Commonwealth v. Cleary, 2014 WL
10917427 (Pa. Super. July 24, 2014). C|eary filed a petition for allowance of appeal with
the Pennsy|vania Supreme Court. Commonwealth v. Cleary, No. 612 MAL 2014 (Pa.). On
December 23, 2014, the Pennsy|vania Supreme Court denied the petition for allowance of
appeal /d.
l|l. Standards of Review

The statutory authority of federal courts to issue habeas corpus relief for persons in
state custody is provided by 28 U.S.C. § 2254, as amended by the Antiterrorism and
Effective Death Penalty Act of 1996 (“AEDPA”). A habeas corpus petition pursuant to §
2254 is the proper mechanism for a prisoner to challenge the “fact or duration” of his
confinement Preiser v. Rodriguez, 411 U.S. 475, 498-99, 93 S.Ct. 1827, 36 L.Ed.2d 439
(1973). “[l]t is not the province of a federal habeas court to reexamine state-court
determinations on state-law questions.” Estelle v. McGuire, 502 U.S. 62, 67-68, 112 S.Ct.
475, 116 L.Ed.2d 385 (1991). Rather, federal habeas review is restricted to claims based
“on the ground that [petitioner] is in custody in violation of the Constitution or laws or treaties
of the United States." 28 U.S.C. § 2254(a); Estelle, 502 U.S. at 68.

A. Exhaustion

Habeas corpus relief cannot be granted unless all available state remedies have

been exhausted, or there is an absence of available state corrective process, or

circumstances exist that render such process ineffective to protect the rights of the
applicant See 28 U.S.C. § 2254(b)(1). The exhaustion requirement is grounded on
principles of comity in order to ensure that state courts have the initial opportunity to review
federal constitutional challenges to state convictions See Weits v. Vaughn, 228 F.3d 178,
192 (3d Cir. 2000).

A state prisoner exhausts state remedies by giving the “state courts one full
opportunity to resolve any constitutional issues by invoking one complete round of the
State's established appellate review process." O’Sullivan v. Boercke/, 526 U.S. 838, 845,
119 S.Ct. 1728, 144 L.Ed.2d 1 (1999). Respect for the state court system requires that the
petitioner demonstrate that the claims in question have been “fairly presented to the state
courts.” Castil/e v. Peoples, 489 U.S. 346, 351, 109 S.Ct. 1056, 103 L.Ed.2d 380 (1989).
To “fairly present” a claim, a petitioner must present its “factual and legal substance to the
state courts in a manner that puts them on notice that a federal claim is being asserted.”
McCand/ess v. Vaughn, 172 F.3d 255, 261 (3d Cir. 1999); see also Nara v. Frank, 488 F.3d
187, 197-98 (3d Cir. 2007) (recognizing that a claim is fairly presented when a petitioner
presents the same factual and legal basis for the claim to the state courts). Whi|e the
petitioner need not cite “book and verse” of the federal Constitution, Picard v. Connor, 404
U.S. 270, 278, 92 S.Ct. 509, 30 L.Ed.2d 438 (1971), he must “give the State ‘the opportunity

to pass upon and correct’ alleged violations of its prisoners’ federal rights” before presenting

 

those claims here, Duncan v. Henry, 513 U.S. 364, 365, 115 S.Ct. 887, 130 L.Ed.2d 865
(1995) (quoting Picard, 404 U.S. at 275, 92 S.Ct. 509).

B. Merits Standard

Once a court has determined that the exhaustion requirement is met and, therefore
that review on the merits of the issues presented in a habeas petition is warranted,°the
scope of that review is set forth in 28 U.S.C. § 2254(d). Section 2254(d) provides, in
pertinent part, that an application for a writ of habeas corpus premised on a claim previously
adjudicated on the merits in state court shall not be granted unless:

(1) [the decision] was contrary fo, or involved an unreasonable application of,

clearly established Federal |aw, as determined by the Supreme Court of the

United States; or

(2) [the decision] was based on an unreasonable determination of the facts in
light of the evidence presented in the State court proceeding

28 U.S.C. § 2254(d). To establish that the decision was contrary to federal law “it is not
sufficient for the petitioner to show merely that his interpretation of Supreme Court
precedent is more plausible than the state court’s; rather, the petitioner must demonstrate
that Supreme Court precedent requires the contrary outcome." Matteo v. Superintendent,
171 F.3d 877, 888 (3d Cir. 1999). Similarly, a federal court will only find a state court
decision to be an unreasonable application of federal law if the decision, “evaluated
objectively and on the merits, resulted in an outcome that cannot reasonably be justified
under existing Supreme Court precedent.” ld.

6

 

Further, under 28 U.S.C. § 2254(e)(1), a federal court is required to presume that a
state court’s findings of fact are correct. A petitioner may only rebut this presumption with
clear and convincing evidence of the state court’s error. Miller-EI v. Cockre/l, 537 U.S. 322,
341 (2003) (stating that the clear and convincing standard in § 2254(e)(1) applies to factual
issues, whereas the unreasonable application standard of § 2254(d)(2) applies to factual
decisions); Matteo, 171 F.3d at 888; Thomas v. Varner, 428 F.3d 492, 497-98 (3d Cir.
2005). This presumption of correctness applies to both explicit and implicit hndings of fact.
Campbe// v. Vaughn, 209 F.3d 280, 286 (3d Cir. 2000). Consequent|y, a habeas petitioner
“must clear a high hurdle before a federal court will set aside any of the state court's factual
findings.” Mastracchio v. Vose, 274 F.3d 590, 597-98 (1st Cir. 2001).

Like the “unreasonable application” prong of paragraph (1), a factual determination
should be adjudged “unreasonable" under paragraph (2) only if the court finds that a rational
jurist could not reach the same finding on the basis of the evidence in the record. 28 U.S.C.
§ 2254(d)(2); Porter v. Horn, 276 F. Supp. 2d 278, 296 (E.D. Pa. 2003); see also Torres v.
Prunty, 223 F.3d 1103, 1107-08 (9th Cir. 2000); cf. Jackson v. Virginia, 443 U.S. 307, 316
(1979). “This provision essentially requires the district court to step into the shoes of an
appellate tribunal, examining the record below to ascertain whether sufficient evidence

existed to support the findings of fact material to the conviction." Breighner v. Chesney, 301

 

 

F. Supp. 2d 354, 364 (M.D. Pa. 2004) (citing 28 U.S.C. § 2254(d)(2) and (02). Mere
disagreement with an inferential leap or credibility judgment of the state court is insufficient
to permit relief. Porter, 276 F. Supp. 2d at 296; see also Wi//iams v. Taylor, 529 U.S. 362,
408-09 (2000); Hurtado v. Tucker, 245 F.3d 7, 16 (1st Cir. 2001). Only when the hnding
lacks evidentiary support in the state court record or is plainly controverted by evidence
therein should the federal habeas court overturn a state court’s factual determination
Porter, 276 F. Supp. 2d at 296; see also Wi/liams, 529 U.S. at 408-09.

C. ineffective Assistance of Counsei

The Sixth Amendment right to counsel is the right to the effective assistance of
counsel. Strick/and v. Washington, 466 U.S. 668, 686, 104 S.Ct. 2052, 80 L.Ed.2d 674
(1984). This right to effective assistance of counsel also extends to the first appea|. Lewis
v. Johnson, 359 F.3d 646, 656 (3d Cir. 2004). in Strick/and, the Supreme Court articulated
a two-prong test in assessing whether a petitioner has been denied the effective assistance
of counse|. Strick/and, 466 U.S. at 687-88. A petitioner must demonstrate: (1) that his
counse|’s representation “fell below an objective standard of reasonableness” and (2) that
such defective performance caused the petitioner prejudice See id.

in evaluating the first prong of the Strick/and test, the court must be “highiy

 

z “lf the applicant challenges the sufficiency of the evidence adduced in such State court
proceeding to support the State court’s determination of a factual issue made therein, the applicant, if abie,
shall produce that part of the record pertinent to a determination of the sufficiency of the evidence to
support such determination." 28 U.S.C. § 2254(f).

 

deferential" toward counsel’s conduct ld. at 689. There is a strong presumption that
counsel’s conduct fell within the wide range of reasonable professional assistance ld. (“lt is
all too tempting for a defendant to second-guess counsei’s assistance after conviction or
adverse sentence, and it is ali too easy for a court, examining counsel’s defense after it has
proved unsuccessfui, to conclude that a particular act or omission of counsel was
unreasonab|e"). “Strickland and its progeny make clear that counsel’s strategic choices will
not be second-guessed by post-hoc determinations that a different trial strategy would have
fared better.” Rolan v. Vaughn, 445 F.3d 671, 681-82 (3d Cir. 2006) (citing Strickland, 446
U.S. at 689). Notably, courts will not deem counsel ineffective for failing to raise a meritless
argument Strickland, 466 U.S. at 691; United States v. Saunders, 165 F.3d 248, 253 (3d
Cir. 1999).

To satisfy the prejudice prong, the petitioner must show that there is a reasonable
probability that, but for counsel’s deficient performance the outcome of the proceeding
would have been different See Strickland, 466 U.S. at 694. “A reasonable probability is a
probability sufficient to undermine confidence in the outcome" ld. Moreover, the petitioner
must show that he or she had a reasonable likelihood of prevailing on the motion at issue,
and having prevailed on the motion, it was also reasonably likely that the result of the trial
would have been different See Thomas v. Varner, 428 F.3d 491, 502 (3d Cir. 2005).

To prevail on a claim for ineffective assistance of counsel, a petitioner must satisfy

 

both prongs of the Strickland test Carpenter v. Vaughn, 296 F.3d 138, 149 (3d Cir. 2002).
The inquiry may begin with either the deficient performance or prejudice prong, and the
court is not required to consider the second prong of the test if the petitioner is unable to
satisfy the first one Strickland, 466 U.S. at 697.
iV. Discussion
in the instant petition, C|eary alleges ineffective assistance of trial counsel on the
following grounds: (1) trial counsel failed to call forensic psychiatrist Dr. Neii Blumberg as a
witness; (2) trial counsel failed to call forensic pathologist Dr. Neii Hoffman as a witness;
and, (3) trial counsel failed to call Channelle Weeler as a witness. (Doc. 1). The Court will
address these arguments seriatim.
A. Faiiure to Caii Forensic Psychiatrist Dr. Neii Blumberg
C|eary argues that trial counsel was ineffective for failing to call a forensic
psychiatrist as a defense witness. (Doc. 1, pp. 6-7, 11). The Pennsy|vania Superior Court
affirmed the PCRA court’s denial of this claim, and found as follows:
C|eary next argues that trial counsel was ineffective in failing to call as a
witness Dr. Neii Blumberg, M.D., a forensic expert who would allegedly have
testified as to Cleary’s “state of mind at the time of the incident.” [Cleary’s]
Brief at 11. Trial counsel will not be deemed ineffective for failing to call a
witness to testify unless it is demonstrated that:
(1) the witness existed; (2) the witness was availabie; (3)
counsel knew of, or should have known of the existence of the
witness; (4) the witness was willing to testify for the defense;

and (5) the absence of the testimony was so prejudicial to

10

petitioner to have denied him or her a fair trial.

Commonwealth v. Brown, 18 A.3d 1147, 1160-1161 (Pa. Super. 2011)
(citation omitted), appeal denied, 611 Pa. 677, 29 A.3d 370 (2011).

|n what has been characteristic of the arguments presented in Cleary’s brief,
we are presented with a bald claim, not provided with the evidence necessary
to analyze the claim, and left to extrapolate a ruling on the merits of the claim.
C|eary argues that counsel was ineffective in failing to call Dr. Blumberg as an
expert witness regarding Cleary’s state of mind when he murdered his
estranged wife, but C|eary altogether fails to enlighten this Court as to the
substance of the report Dr. Blumberg prepared Although C|eary alleges that
Dr. Blumberg’s testimony would have negated premeditation, he provides no
citation to the report nor provides any other basis to support Dr. Blumberg’s
conclusions Without this necessary evidence we are unable to conclude that
the “the absence of the testimony was so prejudicial to petitioner to have
denied him or her a fair trial.” Brown, supra.

in addition to these omissions on appea|, Cleary’s argument also fails
because trial counsel had reasonable basis for not calling Dr. Blumberg as a
witness. Chief Public Defender Michael Toms testified at the PCRA hearing
that there were some “hoies” in the report where “we were going to be in
trouble.” N.T., PCRA Hearing, 5/9/13 at 55. Counsel specifically addressed
his concerns with information contained in the report pertaining to a PFA
petition Cleary’s previous wife had filed against him. ld. at 47, 55. Counsel
was also concerned that the report indicated that C|eary had received a
medical discharge from the Air Force by taking a mental illness, when the
defense was based upon mental illness. ld. at 55-56. Based upon the
vulnerabilities exposed in Dr. Blumberg’s report, counsel chose not to present
Dr. Blumberg as a witness. ld. at 56. As counsel clearly had a rational basis
for his decision, Cleary’s claim of ineffective assistance in this regard fails.

Commonwealth v. C/eaiy, 2014 WL 10917427, at * 4-5.
in evaluating whether counsel’s performance was deficient this Court “must defer to

counsel’s tactical decisions, avoid “the distorting effects of hindsight” and give counsel the

11

 

benefit of a strong presumption of reasonableness. Strickland, 466 U.S. at 689. At the
PCRA hearing, trial counsel testified that Dr. Blumberg’s report was not helpful to the
defense and would have led to damaging evidence (Doc. 15-9, N.T. 5/9/13, 63:19-71:25).
Dr. Blumberg’s report clearly stated that “the defendant’s anger and rage from learning that
his wife had been unfaithful had subsided [at the time he stabbed her],” and essentially
ruled out a heat of passion defense (Doc. 15-11, p. 21, Blumberg Report). The Superior
Court thus found that trial counsel had a reasonable and rational basis for not calling Dr.
Blumberg as a witness, particularly in light of the fact that his testimony could open the door
to other harmful evidence namely, that Cleary’s previous wife filed a Protection From
Abuse order against him and that he received a medical discharge from the Air Force by
taking a mental illness This Court finds that the record relied upon by the state courts
supports a finding that trial counsel was not ineffective for failing to present Dr. Blumberg as
a witness at triai. See United States v. Ciancaglini, 945 F. Supp. 813, 823 (E.D. Pa. 1996)
(“The decisions of which witnesses to call to testify are strategic and therefore left to
counsel.") (citing Diggs v. Owens, 833 F.2d 439, 445 (3d Cir. 1987)).

Even if trial counsel’s performance was deemed objectively unreasonable C|eary
has failed to demonstrate prejudice This Court must determine in light of the totality of the
evidence whether there is a reasonable probability that counsel’s failure to present this

witness sufficiently undermines confidence in the outcome of Cleary’s trial. Consistent with

12

Strickland, it was adequately demonstrated that trial counsel was not deficient in his
representation of Cleary, He made no “errors so serious" so as to cease functioning as
adequate counsel under Strickland, As the Superior Court found, C|eary failed to provide a
citation to Dr. Blumberg’s report, or any other necessary evidence to conclude that the
absence of Dr. Blumberg’s testimony was prejudicial to Cleary. C|eary failed to
demonstrate prejudice as a result of counsel’s action, that is, that the outcome of his case
would have been different as a result of counsel’s performance Therefore, the Court will
deny this ineffective assistance of counsel claim. See Strickland, 466 U.S. at 697 (holding
that an ineffective assistance claim will be dismissed if the petitioner makes an insufficient
showing under either the performance or prejudice prongs).

B. Faiiure to Caii Forensic Pathoiogist Dr. Neii Hoffman

Cleary’s next issue is that trial counsel was ineffective for failing to call forensic
pathologist Dr. Neii Hoffman as a witness (Doc. 1, pp. 7-9, 11-13). C|eary contends that
trial counsel could have elicited testimony from Dr. Hoffman as to whether Cleary’s stab
wound was self-inflicted or caused by another individuai. (ld.). At the PCRA hearing, trial
counsel testified regarding the pathologist’s findings (Doc. 15-9, pp. 19-20, PCRA Hearing
Transcript). However, the PCRA court’s memorandum and order did not address this claim,
and C|eary did not pursue this issue on appeal to the Pennsy|vania Superior Court. (See

Doc. 15-16, pp. 3-20, Commonwealth v. Cleaiy, No. 1220-2002, PCRA Memorandum and

13

 

Order (August 15, 2013); see also Commonwealth v. Cleary, 2014 WL 10917427). His
failure to timely and properly pursue this claim at the state level constitutes an independent
and adequate state ground sufficient to support a procedural default of the ciaim. See
Barnhart v. Ky/er, 318 F. Supp.2d 250 (M.D. Pa. 2004).

The merits of Cleary’s procedurally defaulted claim cannot be reviewed unless he
demonstrates either cause for the procedural default and actual prejudice or that a
fundamental miscarriage of justice will result if the Court does not review the claim. See
McCandiess, 172 F.3d at 260; Caswe/l v. Ryan, 953 F.2d 853, 861-62 (3d Cir. 1992). To
demonstrate “cause” for a procedural default, he must point to some objective external
factor which impeded his efforts to comply with the state’s procedural rule. Murray v.
Carrier, 477 U.S. 478, 488 (1986). “Prejudice” will be satisfied only if he can demonstrate
that the outcome of the state proceeding was “unreiiable or fundamentally unfair” as a result
of a violation of federal law. Lockhart v. FretweI/, 506 U.S. 364, 366 (1993). C|eary fails to
acknowledge his procedural default of this claim, and fails to allege any cause and prejudice
to excuse it. See Teague v. Lane, 489 U.S. 288, 298 (1989) (holding that the petitioner’s
failure to allege cause for his default precluded federal habeas review of a defaulted ciaim).
Nor is there any indication that a failure to review this claim will result in a fundamental
miscarriage of justice See Norris v. Brooks, 794 F.3d 401, 404 (3d Cir. 2015) (“A habeas

petition should therefore be denied if it raises claims that were procedurally defaulted in

14

 

 

state court” unless “the prisoner can demonstrate cause for the default and actual prejudice
. . . or demonstrate that failure to consider the claims will result in a fundamental
miscarriage ofjustice.”) (quoting Co/eman v. Thompson, 501 U.S. 722, 750 (1991)).
Consequent|y, C|eary is precluded from pursuing federal habeas corpus relief with regard to
this issue

Furthermore, any attempt by C|eary to exhaust his state remedies at this time would
be futile because this claim is procedurally defaulted due to waiver of the claim and
expiration of the PCRA statute of limitations See 42 PA. CONS. STAT. § 9544(b) (“For
purposes of this subchapter, an issue is waived if the petitioner could have raised it but
failed to do so before trial, at trial, during unitary review, on appeal or in a prior state
postconviction proceeding”); 42 PA. CONS. STAT. § 9545(b) (“Any petition under this
subchapter, including a second or subsequent petition, shall be filed within one year of the
date the judgment becomes final”). As such, C|eary is in procedural default for failing to
comply with the state filing requirements and this issue need not be considered here See
Co/eman, 501 U.S. at 750.

However, given that trial counsel testified at the PCRA hearing regarding the findings
of the forensic pathologist, and out of an abundance of caution, the Court will review this
claim on the merits At the PCRA hearing, trial counsel testified as follows:

Q . . . The other thing about the issue with the stab wound, we were
never able to establish the manner in which - that that was an attack

15

 

 

wound frorn anybody else We were never able - we had a forensic
pathologist look at it, and we were never able to get anything that was
helpful.

Mr. Toms, after the incident occurred did Mr. C|eary have a stab
wound or knife wound to the right side of his neck that went deep
enough to strike his cervical vertebrae?

Yes
So he did have a stab wound in the back of his neck?

He had a knife wound in his neck. The question was how did it get
there

Okay. So we’re not making something up?
No.

He didn’t talk about it in a statement to the police but he did in fact
have a stab wound?

Well, he could have l mean, the medical personnel treated him for
that So he had a wound and they are variously described as - you
can read the medical reports it is what it is in terms of the depth and
everything, whether that’s a stab wound or cutting wound or whatever,
l mean, a knife can be either.

Our pathologist that took a look at that, l know that Mr. C|eary didn’t
die but, you know, it was a pathologist that took a look at the medical
records and could not make a determination as to how he got that
way.

So he couldn’t say this definitely was self-inflicted or this definitely was
inflicted by -

16

 

 

A He was leaning away from inflicted by somebody else . . .
(Doc. 15-9, pp. 19-20, N.T. 5/9/13, 71:20-25; 73-74:16; 74:21-22).

C|eary has failed to meet his burden of showing that trial counsel’s performance was
deficient, as required to prevail on a claim of ineffective assistance of counsel. Strickland,
466 U.S. at 688-89. The Court does not hesitate to conclude that trial counsel was not
ineffective for failing to present forensic pathologist Dr. Hoffman as a witness Trial counsel
testified that Dr. Hoffman could not opine that the stab wound to Cleary’s neck was inflicted
by anyone other than C|eary himself, and Dr. Hoffman was leaning towards the conclusion
that the wound was self-inflicted Moreover, at trial, the emergency room surgeon similarly
testified that there was no way to determine whether or not Cleary’s stab wound was self-
inflicted, but that the wound was “most consistent with [a] self-inflicted" wound. (Doc. 15-6,
p. 14, N.T. 5/17/05, 1321-11). Thus, the jury already heard essentially the same opinion that
Dr. Hoffman would have provided at triai. The Court concludes that trial counsel had a
reasonable and rational basis for not calling Dr. Hoffman as a witness

However, even assuming that C|eary has shown that trial counsel’s performance fell
beneath prevailing professional norms, C|eary is unable to show that he suffered prejudice
as a result of that deficient performance ln order to prove prejudice C|eary is required to
show that the absence of the forensic pathologist’s testimony resulted in “a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would

17

have been different.” ld. at 694. The Court finds that Cleary has not demonstrated that a
reasonable probability exists that, if trial counsel had called Dr. Hoffman as a witness he
would have been found not guilty. As such, this ineffective assistance of counsel claim will
be denied,

C. Faiiure to Caii or investigate Witness Channelle Weeler

Cleary asserts that trial counsel was ineffective for failing to call Channelle Weeler as
a witness (Doc. 1, pp. 9-10, 13-15). Cleary contends that Channelle Weeler would have
testified that she overheard the surgeon at the hospital state that Cleary’s stab wound may
not have been self-inflicted. (ld.). The record reflects that Cleary waived this claim under
state law. in affirming the PCRA court’s order dismissing the petition, the Pennsy|vania
Superior Court found as follows:

Lastly, Cleary argues generally that counsel was ineffective for failing to

investigate and/or call any defense witnesses [Cleary’s] Brief at 15. We

note however, that this claim is not included in Cleary’s PCRA petition or in

the concise statement of issues to be determined ordered by the PCRA court

prior to the PCRA evidentiary hearing. it is weil settled that the “[f]ailure to

state . . . a ground [for relief] in the [PCRA] petition shall preclude the

defendant from raising that ground in any proceeding for post-conviction

collateral relief.” Pa. R.Crim.P. 902(B). See also Commonwealth v. Elliotf, 80

A.3d 415, 430 (Pa. 2013). Accordingly, we are constrained to find this issue

is waived.
Commonwealth v. Cleary, 2014 WL 10917427, at *5.

Clary has waived this claim under state law and, as a result, has procedurally

defaulted this claim in this forum. See Co/eman, 501 U.S. at 750; Sistrunk v. Vaughn, 96

18

 

 

F.3d 666, 673 (3d Cir. 1996) (concluding, “if the final state court presented with a federal
claim refuses to decide its merits based on an established state rule of law independent of
the federal claim and adequate to support the refusal, federal habeas review is foreclosed").
Cleary is not entitled to federal habeas review unless he can meet his burden of
establishing “cause for the default and actual prejudice as a result of the alleged violation of
federal law or demonstrate that failure to consider the claims would result in a fundamental
miscarriage of justice” Co/eman, 501 U.S. at 750; Norris, 794 F.3d at 404.

Cleary acknowledges that this claim was not exhausted in state court (Doc. 1, p.
17). in an attempt to excuse the procedural default of this claim, Cleary argues that PCRA
counsel failed to advance this ineffective assistance of trial counsel claim in his PCRA
proceedings (Doc. 1, p. 17; Doc. 24, pp. 26-34; Doc. 27). The United States Supreme
Court has recognized that, under certain circumstances the procedural default of an
ineffective assistance of trial counsel claim may be excused where the default was caused
by ineffective assistance of counsel in post-conviction collateral proceedings See Martinez
v. Ryan, 566 U.S. 1, 6-18 (2012). Specifically, the Martinez Court held that:

[A] procedural default will not bar a federal habeas court from hearing a

substantial claim of ineffective assistance at trial if, in the [state] initial-review

collateral proceeding, there was no counsel or counsel in that proceeding was

ineffective
Martinez, 566 U.S. at 17.

The Martinez Court limited its holding to cases where “under state law, claims of

19

ineffective assistance of trial counsel must be raised in an initial-review collateral
proceeding." ld. Shortly thereafter, the Supreme Court revisited its Martinez holding,
extending it to apply not only to cases where state procedural law expressly prohibited
ineffective assistance claims on direct appeal, but also where “state procedural framework,
by reason of its design and operation, makes it highly unlikely in a typical case that a
defendant will have a meaningful opportunity to raise a claim of ineffective assistance of trial
counsel on direct appeal." Trevino v. Thaler, 133 S. Ct. 1911, 1921 (2013). The Third
Circuit has subsequently examined Pennsy|vania procedural law and found that Martinez
applies in Pennsy|vania. Cox v. Horn, 757 F.3d 113, 124 n.8 (3d Cir. 2014).

Cleary’s claim of ineffective assistance of counsel at his collateral proceedings fails
within the scope of the Martinez rule Under Martinez, the failure of a federal habeas
petitioner’s counsel to raise a claim in an initial-review collateral proceeding can constitute
cause if: (1) PCRA counsei’s failure itself constituted ineffective assistance of counsel under
Strickland, 466 U.S. at 687; and (2) the underlying ineffective assistance of trial counsel
claim is “a substantial one." Martinez, 566 U.S. at 14. “Under Strickland, courts are
precluded from hhding that counsel was ineffective unless they find both that counsel’s
performance fell below an objectively unreasonable standard, and that the defendant was
prejudiced by that performance" Marsha// v. Hendricks, 307 F.3d 36, 85 (3d Cir. 2002). A

petitioner must overcome the strong presumption that his trial counsel’s conduct fell “within

20

 

the wide range of reasonable professional assistance" and that counsel “made all significant
decisions in the exercise of reasonable professional judgment” Strickland, 466 U.S. at 690.
Even if a petitioner demonstrates that his attorney’s performance fell below prevailing
professional norms, habeas relief will only be available if he further demonstrates that this
deficient performance prejudiced his defense A petitioner must show that there is
“reasonabie probability that, but for the counsei’s unprofessional errors, the result of the
proceeding would have been different.” Strickland, 466 U.S. at 694. The Court may deny
an ineffective assistance of counsel claim solely upon a petitioner’s failure to make a
sufficient showing under either prong. ld. at 687, 697.

in the case at bar, the Superior Court determined that, although this ineffectiveness
claim was waived, all of Cleary’s ineffective assistance of counsel claims were “wholly
without merit.” Commonwealth v. Cleary, 2014 WL 10917427, at *5. Because the
underlying ineffective assistance of counsel claims were found to be meritless PCRA
counsel’s failure to advance a meritless claim cannot constitute cause to excuse procedural
default Maitinez, 566 U.S. at 14. As such, any claim for relief under Martinez fails

The Court thus finds that Cleary has failed to establish any cause and prejudice to
excuse his procedural default of this claim. Nor is there any indication that a failure to
review this claim will result in a fundamental miscarriage of justice See Co/eman, 501 U.S.

at 750; Norris, 794 F.3d at 404. Consequent|y, C|eary is precluded from pursuing federal

21

habeas corpus relief with regard to this issue. Furthermore as stated supra, any attempt by
Cleary to exhaust his state remedies at this time would be futile because this claim is
procedurally defaulted due to waiver of the claim and expiration of the PCRA statute of
limitations See 42 PA. CONS. STAT. § 9544(b), 42 PA. CONS. STAT. § 9545(b). As such,
this claim is procedurally defaulted in this forum.
V. Certificate of Appeaiabiiity

Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a certificate
of appealability (“COA”), an appeal may not be taken from a final order in a proceeding
under 28 U.S.C. § 2254. A COA may issue only if the applicant has made a substantial
showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). “A petitioner satisfies
this standard by demonstrating that jurists of reason could disagree with the district court's
resolution of his constitutional claims or that jurists could conclude the issues presented are
adequate to deserve encouragement to proceed further.” Mil/er-E/, 537 U.S. at 327. “When
the district court denies a habeas petition on procedural grounds without reaching the
prisoner’s underlying constitutional claim, a COA should issue when the prisoner shows at
least, that jurists of reason would find it debatable whether the petition states a valid claim
of the denial of a constitutional right and that jurists of reason would find it debatable
whether the district court was correct in its procedural ruiing.” S/ack v. McDanie/, 529 U.S.

473, 484 (2000). Here jurists of reason would not find the disposition of this case

22

debatable As such, a certificate of appealability will not issue

Vl. Conclusion

For the reasons set forth above the Court will deny the petition for writ of habeas

corpus A separate Order shall issue

    

oaie: iviarch ita 2019

Roberi o§\lvia_riani/
United States District Judge

23

